Matter of New York Coalition for Open Govt., Inc. v Niagara County Bd. of Ethics (2022 NY Slip Op 03661)





Matter of New York Coalition for Open Govt., Inc. v Niagara County Bd. of Ethics


2022 NY Slip Op 03661


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


537 CA 21-01137

[*1]IN THE MATTER OF NEW YORK COALITION FOR OPEN GOVERNMENT, INC., PETITIONER-APPELLANT,
vNIAGARA COUNTY BOARD OF ETHICS, NIAGARA COUNTY LEGISLATURE, COUNTY OF NIAGARA, REBECCA J. WYDYSH, AS CHAIRMAN OF NIAGARA COUNTY LEGISLATURE, AND JAMES SPANBAUER, AS CHAIRMAN OF NIAGARA COUNTY BOARD OF ETHICS, RESPONDENTS-RESPONDENTS. 


CIVIL RIGHTS AND TRANSPARENCY CLINIC, BUFFALO (MICHAEL F. HIGGINS OF COUNSEL), FOR PETITIONER-APPELLANT. 
CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT (KATHERINE D. ALEXANDER OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered July 19, 2021. The order denied the application of petitioner for attorney's fees. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court